NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TONY-TUAN NGUYEN,                               No. 17-55480

                Plaintiff-Appellant,            D.C. No. 8:16-cv-02137-CJC-DFM

 v.
                                                MEMORANDUM*
FRANZ MILLER, as an individual and in
his official capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Tony-Tuan Nguyen appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Nguyen’s request for oral
argument, set forth in his opening brief, is denied.
dismissal under Fed. R. Civ. P. 12(b)(6). Knievel v. ESPN, 393 F.3d 1068, 1072

(9th Cir. 2005). We affirm.

      Appellees Thien Kinh Tran, Thu Hien Thi Nguyen, and Andrew Weiss’s

motion for summary affirmance (Docket Entry No. 9) is granted because the

questions raised in this appeal are so insubstantial as not to require further

argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir. 1982). The

briefing schedule as to these appellees is vacated as moot.

      The district court properly dismissed Nguyen’s claims against the Orange

County Superior Court, Miller, Moss, and Stafford on the bases of Eleventh

Amendment and judicial immunity. See Simmons v. Sacramento Cty. Superior

Court, 318 F.3d 1156, 1161 (9th Cir. 2003) (suits against California superior courts

are barred by the Eleventh Amendment); Duvall v. County of Kitsap, 260 F.3d

1124, 1133 (9th Cir. 2001) (explaining that judges are generally immune from suit

for money damages and setting forth factors relevant to whether an act is judicial

in nature and subject to judicial immunity).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

                                           2                                      17-55480
We reject as meritless Nguyen’s contentions of judicial bias.

AFFIRMED.




                                  3                             17-55480